
	
		II
		111th CONGRESS
		2d Session
		S. 3069
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Schumer (for
			 himself, Mr. Casey,
			 Mr. Brown of Ohio,
			 Mr. Tester, and Mr. Specter) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the American Recovery and
		  Reinvestment Act of 2009 to provide for the preservation and creation of jobs
		  in the United States for projects receiving grants for specified energy
		  property.
	
	
		1.Short titleThis Act may be cited as the
			 American Renewable Energy Jobs
			 Act.
		2.Modifications to grants for specified
			 energy property in lieu of tax credits
			(a)Discretion To provide grantsSubsection (a) of section 1603 of division
			 B of the American Recovery and Reinvestment Act of 2009 is amended by striking
			 Upon application, the Secretary of the Treasury shall and
			 inserting Upon application, the Secretary of the Treasury
			 may.
			(b)Preservation and creation of jobs in the
			 United StatesSection 1603 of
			 division B of the American Recovery and Reinvestment Act of 2009 is amended by
			 redesignating subsection (j) as subsection (l), and by inserting after
			 subsection (i) the following new subsections:
				
					(j)Buy AmericanAny grants provided under this section
				shall be subject to the requirements of section 1605 of division A without
				regard to whether the specified energy property involves a public building or
				public work.
					(k)Domestic job preservation and
				creationThe Secretary of the
				Treasury shall not make any payment of any grant under this section unless the
				Secretary—
						(1)analyzes and takes into consideration
				domestic job preservation and creation provided by a specified energy property,
				including domestic job preservation and creation related to—
							(A)production of equipment for the
				property,
							(B)installation of equipment for the property,
				and
							(C)operation of the property, and
							(2)submits a copy of the analysis carried out
				under paragraph (1) for the specified energy property to the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives—
							(A)not later than 30 days after the date of
				application for a grant, for applications filed after the date of enactment of
				the American Renewable Energy Jobs
				Act, or
							(B)not later than 30 days after the date of
				enactment of such Act, for applications filed prior to the date of enactment of
				such
				Act.
							.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to any grants for which full payment by the Secretary
			 of the Treasury has not yet been made as of the date of the enactment of this
			 Act.
			
